
	
		III
		Calendar No. 421
		111th CONGRESS
		2d Session
		S. RES. 339
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Mr. Specter (for
			 himself, Mr. Kaufman,
			 Mr. Cornyn, Mr.
			 Feingold, Mr. Durbin,
			 Ms. Klobuchar, Mr. Whitehouse, Mr.
			 Schumer, Mrs. Gillibrand, and
			 Mr. Leahy) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			June 8, 2010
			 Reported by Mr.
			 Leahy, without amendment
		
		RESOLUTION
		To express the sense of the Senate in
		  support of permitting the televising of Supreme Court
		  proceedings.
	
	
		1.Sense of the SenateIt is the sense of the Senate that the
			 Supreme Court should permit live television coverage of all open sessions of
			 the Court unless the Court decides, by a vote of the majority of justices, that
			 allowing such coverage in a particular case would constitute a violation of the
			 due process rights of 1 or more of the parties before the Court.
		
	
		June 8, 2010
		Reported without amendment
	
